


Exhibit 10.8

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is executed as of the 24th  day of
 July , 2008, by Sterling Bancorp, Inc., a Michigan corporation (the “Company”),
and Gary S. Judd, an individual (the “Indemnitee”).

 

WHEREAS, pursuant to a Stock Purchase Agreement entered into as of April 3,
2008, by and between the Company and Indemnitee, Indemnitee has agreed to
purchase a certain number of the Company’s Voting Common Shares, no par value
per share, on certain terms and conditions set forth therein (the “Purchase”);
and

 

WHEREAS, Indemnitee is willing to consummate the Purchase and to serve as an
officer, director and employee of the Company, only in the event that the
Company executes this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the Company agrees in favor of the Indemnitee as follows:

 

1.                                      Indemnification.

 

(a)                                 The Company will indemnify and hold harmless
the Indemnitee to the fullest extent authorized by Michigan and federal law
against all expense, liability and loss (including attorneys’ fees, judgments,
fines, excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with the
Indemnitee serving as an employee, officer and director of the Company and such
indemnification will inure to the benefit of his heirs, executors and
administrators; provided, however, that, except as provided in subsection (b) of
this Section 1, the Company will indemnify the Indemnitee seeking
indemnification in connection with a proceeding (or part thereof) initiated by
the Indemnitee only if such proceeding (or part thereof) was authorized by the
Board of Directors of the Company or was within the scope of Indemnitee’s
employment with the Company. The right to indemnification conferred in this
Section 1 will be a contract right and will include the right to be paid by the
Company the expenses incurred in defending any such proceeding in advance of its
final disposition; provided, however, that if Michigan or federal law require,
the payment of such expenses incurred by the Indemnitee in his capacity as an
employee, officer or director (and not in any other capacity in which service
was or is rendered by such person while an employee, officer or director,
including, without limitation, service to an employee benefit plan) in advance
of the final disposition of a proceeding will be made only upon delivery to the
Company of an undertaking, by or on behalf of such employee, officer or
director, to repay all amounts so advanced if it is ultimately determined that
such employee, officer or director is not entitled to be indemnified under this
Section 1 or otherwise.

 

--------------------------------------------------------------------------------



 

(b)                                 If a claim under subsection (a) of this
Section 1 is not paid in full by the Company within thirty (30) days after a
written claim has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, if successful in whole or in part, the Indemnitee will also be
entitled to be paid the expense of prosecuting such claim. It will be a defense
to any such action (other than an action brought to enforce a claim for expenses
incurred in defending any proceeding in advance of its final disposition where
the required undertaking, if any, is required, has been tendered to the Company)
that the Indemnitee has not met the standards of conduct which make it
permissible under Michigan and/or federal law for the Company to indemnify the
Indemnitee for the amount claimed, but the burden of proving such defense will
be on the Company. Neither the failure of the Company (including its Board,
independent legal counsel, or its stockholders) to have made a determination
prior to the commencement of such action that indemnification of the Indemnitee
is proper in the circumstances because he has met the applicable standard of
conduct set forth in Michigan and/or federal law, nor an actual determination by
the Company (including its Board, independent legal counsel, or its
stockholders) that the Indemnitee has not met such applicable standard of
conduct, will be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

 

(c)                                  The right to indemnification and the
payment of expenses incurred in defending a proceeding in advance of its final
disposition conferred in this Section 1 will not apply to any action, suit or
proceeding for which indemnification or payment of expenses is not consistent
with or permitted by laws and regulations applicable to federally insured
depository institutions, including but not limited to, regulations of the Office
of Thrift Supervision and the Federal Deposit Insurance Corporation.

 

(d)                                 The right to indemnification and the payment
of expenses incurred in defending a proceeding in advance of its final
disposition conferred in this Section 1 will not be exclusive of any other right
which the Indemnitee may have or hereafter acquire under any statute, provision
of the Company’s Certificate of Incorporation, as hereinafter amended or further
restated, the Company’s Bylaws, agreement, vote of stockholders or disinterested
directors or otherwise.

 

(e)                                  If this Agreement or any portion hereof is
invalidated on any ground by any court of competent jurisdiction, then the
Company will nevertheless indemnify the Indemnitee as to expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement with respect
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative, including a grand jury proceeding and an action by the Company,
to the fullest extent permitted by any applicable portion of this Agreement that
has not been invalidated or by any other applicable law.

 

(f)                                   The foregoing provisions of this Section 1
shall continue to apply to the Indemnitee after he has ceased to be an employee,
officer and/or director of the Company or has ceased to serve at the Company’s
request as set forth above.

 

2

--------------------------------------------------------------------------------



 

2.                                      Miscellaneous.

 

(a)                                 This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Michigan,
without regard to principles of conflicts of law.

 

(b)                                 This Agreement may not be assigned by either
party hereto without the consent of the other party hereto. This Agreement shall
be binding upon and shall inure to the benefit of the Company and the Indemnitee
and their respective heirs, executors, legal representatives, successors and
assigns.

 

(c)                                  This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same agreement.

 

(d)                                 Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is finally determined by
a court of competent jurisdiction to be unenforceable or invalid under
applicable law, such provision will be effective only to the extent of its
enforceability or validity, without affecting the enforceability or validity of
the remainder of this Agreement, and the parties agree that such court shall
have jurisdiction to reform this Agreement to the maximum extent permitted by
law, and the parties agree to abide by the court’s determination. In the event
that any such provision of this Agreement cannot be reformed, such provision
will be deemed severed from this Agreement, but every other provision of this
Agreement shall remain in full force and effect.

 

(e)                                  This Agreement may only be amended in a
writing signed by the Company and the Indemnitee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

STERLING BANCORP, INC.

 

 

 

By:

/s/ Tom Lopp

 

Name:

Tom Lopp

 

Title:

V.P.

 

 

 

 

 

 

 

/s/ Gary S. Judd

 

Gary S. Judd

 

3

--------------------------------------------------------------------------------
